Exhibit 10.1

 
AMENDMENT # 2
 
to the
 
NONEXCLUSIVE FIELD OF USE LICENSE AGREEMENT
 
dated March 29, 1999 (the "License Agreement")
 
by and between
 
EASTMAN KODAK COMPANY, on behalf of itself and its subsidiaries, ("Kodak")
 
and
 
eMAGIN CORPORATION, formerly FED Corporation, ("eMagin")
 
This Amendment # 2 shall amend and modify, to the extent of any inconsistency,
the provisions of the above-identified License Agreement, as follows:
 
WHEREAS eMagin has acquired under the License Agreement certain licenses and
other rights relating to Kodak's patents and know-how related to organic
light-emitting diode (`OLED") technology and desires to eliminate and delay
certain of its current and future license payments to Kodak under the License
Agreement in order to have financial stability and to continue and grow its
business;
 
WHEREAS eMagin has acquired certain of its own patents in OLED technology and
one of those patents, U.S. Patent 6,337,492 BI, entitled "Serially-Connected
Organic Light Emitting Diode Stack Having Conductors Sandwiching Each Light
Emitting Layer" issued January 8, 2002 is of interest to Kodak, and this
Amendment # 2 to the License Agreement is intended to grant to Kodak an
exclusive license, and sublicensing rights, and certain other rights under such
patent subject to and in accordance with the terms, conditions and limitations
set forth in this Amendment # 2; and
 
WHEREAS eMagin wishes to retain a nonexclusive license under the Licensed Patent
(as hereinafter defined) conveyed to Kodak for the Field of Use (as defined in
the License Agreement) and Kodak is agreeable to eMagin retaining such license
under the Licensed Patent for such Field of Use subject to and in accordance
with the terms, conditions and limitations set forth in this Amendment # 2.







--------------------------------------------------------------------------------





 
In consideration of these premises and of the mutual promises set forth below,
the Parties agree as follows:
 

1.0
Add the following definition to the License Agreement in Section 2.0 on
DEFINTIONS:

 

2.14.
"Licensed Patent" means the invention disclosures, if available, patent
applications and patents (including letters patent, industrial designs, process
patents and inventor's certificates) related to U.S. Patent 6,337,492 BI,
entitled "Serially-Connected Organic Light Emitting Diode Stack Having
Conductors Sandwiching Each Light Emitting Layer" issued January 8, 2002 and any
inventions disclosed therein and all patents and applications claiming priority
thereto or sharing priority therewith, and any and all rights to any of the
foregoing anywhere in the world, including any provisional applications,
substitutions, extensions, supplementary patent certificates, reissues,
reexaminations, renewals, divisions, continuations in part or in whole,
continued prosecution applications, requests for continued examination, and
other similar filings or notices provided for under the laws of the United
States or of any other country.

 

2.0
Add the following license grant to Kodak in the License Agreement in Section 3.0
on LICENSE GRANTS:

 

3.4
Grant by eMagin. Subject to the terms of this Agreement, eMagin hereby grants to
Kodak and its Affiliates a fully paid-up, irrevocable, exclusive, world-wide,
license, including the right to sublicense third parties, under the Licensed
Patent to develop or have developed, make or have made, use, offer to sell, sell
and import any tool, product, method, procedure, process or other subject matter
whose manufacture, use, practice, or sale would constitute, but for the license
granted to Kodak pursuant to the License Agreement as amended by this Amendment
# 2, an infringement of any claim of the Licensed Patent, including spare parts
and components for use in displays inside or outside the Field of Use. The term
of the foregoing exclusive license shall be for the life of the Licensed Patent.
In connection with the foregoing exclusive license, eMagin hereby confirms that
under Section 18.6.3 of the License Agreement, eMagin has the full








--------------------------------------------------------------------------------


right and power to convey such exclusive license to Kodak. Notwithstanding that
eMagin has granted the foregoing exclusive license to Kodak under the Licensed
Patent, Kodak acknowledges and agrees that eMagin shall retain a nonexclusive,
worldwide license under the Licensed Patent in and only in the Field of Use,
including a nonexclusive right to license third parties under the Licensed
Patent, in and only in the Field of Use. Each party hereby acknowledges and
agrees that neither party shall have any obligation to account for or share any
royalties or other consideration that may be received in connection with the
grant of any sublicenses under their respective sublicensing rights under the
Licensed Patent.
 

3.0
Add the following elimination and delay with respect to the payments eMagin owes
or will owe to Kodak under the License Agreement in Section 4.0 on ROYALTIES AND
PAYMENTS :

 

4.8
Elimination and Delay in Royalties to Kodak. In consideration for the rights
granted to Kodak hereunder, eMagin shall:

 

(a)  
owe to Kodak no royalty payments under Section 4.2 (a) - (c) of the License
Agreement for the first six (6) months (from January 1 through June 30) of
calendar year 2007; and

(b)  
be granted a delay, without any interest, until December 1, 2007, of the
remaining balance of Seventy Six Thousand Nine Hundred Seventy One U.S. Dollars
($76,971) that eMagin currently owes Kodak under Section 4.2 (a) - (c) of the
License Agreement on its royalty payment for the fourth (4`h) quarter of
calendar year 2006, at which time such remaining balance shall be fully due and
payable;

(c)  
be granted a delay, without any interest, until December 1, 2007, of the annual
minimum royalty payment of One Hundred Twenty Five Thousand U.S. Dollars
($125,000) that eMagin currently owes Kodak under Section 4.2 (d) of the License
Agreement as its annual minimum royalty payment due January 1, 2007 for calendar
year 2007, at which time such annual minimum royalty payment for 2007 shall be
fully due and payable; and





--------------------------------------------------------------------------------

 
 
 
 

                                         (d)
be granted a delay, without any interest, until December 1, 2008 of the annual
minimum royalty payment of One Hundred Twenty Five Thousand U.S. Dollars
($125,000) that eMagin will owe Kodak under Section 4.2 (d) of the License
Agreement as its annual minimum royalty payment due January 1, 2008 for calendar
year 2008, at which time such annual minimum royalty payment for 2008 shall be
fully due and payable.

 

4.0
Add the following provisions to the License Agreement with respect to other
matters relating to the Licensed Patent:

 

1.
As of the Effective Date of this Amendment #2 and with respect to the Licensed
Patent, eMagin hereby authorizes and designates Kodak to have full power and
control and to have the sole authority, at Kodak's sole discretion, to prosecute
Licensed Patent (including without limitation prosecution of any patent
interference proceeding or other proceeding in the U.S. Patent and Trademark
Office involving the Licensed Patent), maintain (or abandon as the case may be)
the Licensed Patent and enforce in any country with respect to any and all third
parties the Licensed Patent. Kodak shall be responsible for the reasonable
expenses relating to each of the foregoing actions. In this connection, however,
as of the effective date of this Amendment #2, eMagin hereby acknowledges and
agrees to fully cooperate and assist Kodak in undertaking any of the foregoing
actions, including without limitation: (a) promptly providing Kodak with full
and complete access to all documentation, and information in the possession of
eMagin and its counsel relating to prosecuting, maintaining and enforcing the
Licensed Patent in any patent office or in any other administrative or judicial
proceeding in any country, including without Iimitation, any patent office
actions, maintenance fee payment information and other patent office,
administrative or judicial communications and notices relating to the Licensed
Patent; (b) initiating, at Kodak's request and at its expense, any enforcement
action against any third party as to the Licensed Patent; and (c) authorizing
and signing any documents or power of attorney and taking any other actions
requested by Kodak to evidence and certify as to Kodak's rights to prosecute,
maintain and enforce the Licensed Patent.





--------------------------------------------------------------------------------



 

2.
WITH RESPECT TO THE PROSECUTION, MAINTENANCE OR ENFORCEMENT OF THE LICENSED
PATENT AT ANY TIME, WHETHER PRIOR TO, ON OR FOLLOWING THE EFFECTIVE DATE OF THIS
AMENDMENT #2, KODAK SHALL HAVE NO LIABILITY TO EMAGIN OR ANY OTHER ENTITY
RECEIVING ANY INTEREST IN THE LICENSED PATENT FROM EMAGIN, FOR ANY ACTION OR
INACTION TAKEN OR NOT TAKEN BY KODAK. THIS LIMITATION OF LIABILITY INCLUDES BUT
IS NOT LIMITED TO INITIATING ANY ENFORCEMENT ACTIONS, AND/OR MAKING OR
PARTICIPATING IN ANY EXAMINATIONS, AMENDMENTS, RESPONSES, APPEALS, ARGUMENTS,
PAYMENTS, MAINTENANCE FEES OR ANNUITIES RELATING TO ANY OF THE INTELLECTUAL
PROPERTY RIGHTS GRANTED TO KODAK UNDER THIS AMENDMENT # 2.

 
All other terms and conditions of the above-referenced License Agreement shall
remain in full force and effect.
 
AMENDED AND AGREED TO EFFECTIVE THIS 14 DAY OF MAY, 2007.
 
EASTMAN KODAK COMPANY 
 
 
 
   
EMAGIN CORPORATION (formerly FED
CORPORATION
/s/ Laura G. Quatena      /s/ K. C. Park

--------------------------------------------------------------------------------

Signature    

--------------------------------------------------------------------------------

Signature    
Laura G. Quatena 

--------------------------------------------------------------------------------

Printed Name
    K. C. Park

--------------------------------------------------------------------------------

Printed Name
 
      Title: Vice President     Title: CEO/President

 
 